PER CURIAM HEADING




NO. 12-02-00297-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



§
	APPEAL FROM THE 

THE STATE OF TEXAS FOR THE
BEST INTEREST AND PROTECTION§
	COUNTY COURT AT LAW OF
OF J.C.B., JR.

§
	CHEROKEE COUNTY, TEXAS




MEMORANDUM OPINION (1)
 This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  Tex. R. App. P. 42.3. (2)  Pursuant to Rule 32.1, Appellant's docketing statement was due
to have been filed at the time the appeal was perfected, i.e., October 10, 2002.  On October 21, 2002
this court requested that Appellant file a docketing statement immediately if he had not already done
so.  On November 5, 2002, this court notified Appellant that the docketing statement was past due,
and it allotted Appellant until November 15, 2002 to file it.  The notice further provided that "Failure
to comply with this request will result in this appeal being presented to the court for dismissal in
accordance with Tex. R. App. P. 42.3."
	As of November 19, 2002, Appellant had not filed the docketing statement as required by
Rule 32.1and the court's notices.  Appellant having failed, after notice, to comply with the Tex. R.
App. P.  32.1, this appeal is dismissed.  Tex. R. App. P.  42.3(c).
Opinion delivered November 20, in the Year of our Lord 2002.
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.




















(DO NOT PUBLISH)
1.  See Tex. R. App. P. 47.1.
2.  Tex. R. App. P. 42.3 provides:

 Involuntary Dismissal in Civil Cases.  Under the following circumstances, on any party's motion
-- or on its own initiative after giving ten days' notice to all parties -- the appellate court may
dismiss the appeal or affirm the appealed judgment or order.  Dismissal or affirmance may occur if
the appeal is subject to dismissal:  
			(a) for want of jurisdiction:
			(b) for want of prosecution; or 
			(c) because the appellant has failed to comply with a
requirement of these rules, a court order, or a notice from the
clerk requiring a response or other action within a specified
time.